Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 9, 2006, convicting defendant upon her plea of guilty of the crime of rape in the third degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to rape in the third degree. County Court advised defendant of the potential sentencing options, but did not promise a specific sentence as part of the plea agreement. She was subsequently sentenced to 270 days in jail and she now appeals.
Defendant’s sole argument is that her sentence is harsh and excessive and that she should have been sentenced to a 10-year period of probation instead of incarceration. However, inasmuch *907as defendant has completed serving her jail term, her appeal is now moot (see People v Hamilton, 214 AD2d 783 [1995]).
Mercare, J.E, Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot.